..... .....--
     -F~-I~DE··
/    IN CLIRU OWICI'


\&4::
.
      ~


             ~
               2 4 20141
~     OWFJU87JC8




           IN THE SUPREME COURT OF THE STATE OF WASHINGTON


AARON l-IUNDTOFTE and KENT                     )
ALEXANDER,                                     )
                                               )
                    Respondents,               )                No. 88036-1
                                               )
      v.                                       )                  EnBanc
                                               )
IGNACIO ENCARNACION and NORMA                  )
KARLA FARiAS, and all others in                )
possessiOn,                                    )
                                               )
                    Petitioners,               )
                                               )
KING COUNTY SUPERIOR COURT                     )
OFFICE OF JUDICIAL                             )
ADMINISTRATION,                                )
                                               )
                    Respondent.                )     Filed      JUL 2 4 2014
                                               )


      OWENS, J. -- Ignacio Encarnacion and Norma Karla Farias were sued for

unlawful detainer even though they had a valid lease and did nothing to warrant

eviction. The case settled. They moved to amend the Superior Court Management

Information System (SCOMIS) indices to replace their full names with their initials in

order to hide the fact that they were defendants to the unlawful detainer action.
Hundtofte v. Encarnacion
88036-1


Encarnacion and Farias argued that even though the unlawful detainer action was

meritless, they could not obtain sufficient rental housing after prospective landlords

learned that they had an unlawful detainer action filed against them. The superior

court granted their motion and ordered that the indices be changed to show only their

initials. The King County Superior Court Office of Judicial Administration (the

clerk) 1 objected and appealed the order. The Court of Appeals reversed. Although we

sympathize with Encarnacion and Farias, and other renters in similar situations, we

affirm the Court of Appeals. The public's interest in the open administration of

justice prohibits the redaction of the indices in this case.

                                           FACTS

       Encarnacion and Farias moved into their Burien, Washington, apartment in

December 2007. They renewed their lease twice, most recently in July 2009. That

lease was for one year. One month later, Aaron Hundtofte and Kent Alexander

purchased the apartment building and asked Encarnacion and Farias to sign a new

month-to-month lease. Encarnacion and Farias refused, citing the lease for one year

that they signed in July 2009. Hundtofte and Alexander sued Encarnacion and Farias

for unlawful detainer. Encarnacion and Farias refused to leave and continued to

tender rent. On November 12, 2009, the parties settled the dispute. Encarnacion and




1
  In all other counties, this is known as the clerk's office. For the sake of clarity, we refer
to this office as "the clerk."

                                               2
Hundto.fte v. Encarnacion
88036-1


Farias agreed to move out before December. In exchange, Hundtofte and Alexander

agreed to return rental payments for the months of September, October, and

November and to pay court costs and attorney fees. Hundtofte and Alexander also

agreed to provide a favorable reference for them in the future.

       Because of the unlawful detainer action, Encarnacion and Farias found it

difficult to find a new apartment. They eventually found a property that they liked

and paid $80 for a background check as a part of their application, but the property

manager turned them away, citing company policy to reject any applicant with an

unlawful detainer record, regardless of the outcome. The favorable reference made no

difference to the prospective landlord. Eventually, Encarnacion and Farias found

housing for at least six months at a home in Pierce County. But they worry that this

home may be subject to foreclosure in the near future, and they wish to find housing

closer to their old apartment in Burien. They fear that prospective landlords will be

able to discover the previous unlawful detainer action by performing a background

check that includes a search of court records.

          Encarnacion and Farias filed a motion to have their names redacted and

replaced with their initials in the SCOMIS indices. The clerk opposed the motion,

arguing that altering the indices was tantamount to destroying the records. The clerk

argued that under GR 15(h)(l), a court may not order that a court record be destroyed

unless authorized by statute.



                                             3
Hundtofte v. Encarnacion
88036-1


      The superior court granted the motion. The court found that landlords

commonly deny housing to prospective tenants who have been named in unlawful

detainers. The court found that this posed a serious and imminent threat to

Encarnacion and Farias' compelling interest in obtaining future rental housing. The

court concluded that Encarnacion and Farias "were not culpable and did nothing

improper" to warrant the unlawful detainer action and that their privacy interest

outweighed the public's interest in access to the court records. Clerk's Papers (CP) at

730. The court limited the redaction to seven years because the Fair Credit Reporting

Act, chapter 19.182 RCW, prevents consumer reporting agencies-like tenant

screening firms-from reporting unlawful detainer actions that are more than seven

years old. See RCW 19.182.040(1)(b).

       The clerk appealed, and the Court of Appeals reversed, finding that the public's

interest in the open administration of justice was too great in this case to allow for

redaction. Hundtofte v. Encarnacion, 169 Wn. App. 498, 521-22, 280 P.3d 513

(2012). Encarnacion and Farias petitioned this court, and we granted review.

Hundtofte v. Encarnacion, 176 Wn.2d 1019, 297 P.3d 707 (2013).

                                         ISSUE

       Did the trial court err when it ordered that the SCOMIS indices be redacted to

obscure the fact that the petitioners were defendants in an unlawful detainer action?




                                             4
Hundtofte v. Encarnacion
88036-1


                                      ANALYSIS

   1. The SCOMIS Indices Are a Court Record

       As a threshold matter, we note that the SCOMIS indices are a court record. GR

31 defines a "court record" as including "[a]ny index, calendar, docket, register of

actions, official record of the proceedings ... and any information in a case

management system created or prepared by the court that is related to a judicial

proceeding." GR 31 (c)(4 )(ii). GR 15 governs the destruction, sealing, and redaction

of court records, and it "applies to all court records, regardless of the physical form of

the court record, the method of recording the court record, or the method of storage of

the court record." GR 15(a). The SCOMIS indices are court records because they are

both an "index" and "information in a case management system created or prepared

by the court that is related to a judicial proceeding." GR 31 (c)(4)(ii). A motion to

redact the indices must be evaluated under GR 15. GR 15(c). The superior court

properly treated the motion to redact the indices as a motion to redact a court record.

    2. Standard ofReview

       An order to redact a court record is treated as an order to seal. GR 15(b )(4).

We review a trial court's decision to seal a court record for abuse of discretion. Rufer

v. Abbott Labs., 154 Wn.2d 530, 540, 114 P.3d 1182 (2005). A trial court abuses its

discretion when its '"decision is manifestly unreasonable, or is exercised on untenable

grounds, or for untenable reasons."' State v. Rohrich, 149 Wn.2d 647, 654, 71 P.3d



                                             5
Hundtofte v. Encarnacion
88036-1


638 (2003) (quoting State v. Blackwell, 120 Wn.2d 822, 830, 845 P.2d 1017 (1993)).

"A decision is based 'on untenable grounds' or made 'for untenable reasons' if it rests

on facts unsupported in the record or was reached by applying the wrong legal

standard." Id. (quoting State v. Rundquist, 79 Wn. App. 786, 793, 905 P.2d 922

(1995)).

   3. The Open Administration of Justice Is a Vital Constitutional Safeguard, and
      This Court Will Not Allow Closure Except in the Most Unusual of
      Circumstances

       Article I, section 10 of our constitution states that "[j]ustice in all cases shall be

administered openly, and without unnecessary delay." CONST. art. I, § 10. The

openness of our courts "is of utmost public importance" and helps "foster the public's

understanding and trust in our judicial system." Dreiling v. Jain, 151 Wn.2d 900,

903, 93 P.3d 861 (2004). Thus, we must start with the presumption of openness when

determining whether a court record may be sealed from the public. Rufer, 154 Wn.2d

at 540. Any exception to this "vital constitutional safeguard" is appropriate only in

the most unusual of circumstances. In re Det. ofD.F.F., 172 Wn.2d 37, 41, 256 P .3d

357 (2011). The party moving to override the presumption of openness and seal court

records usually has the burden of proving the need to do so. Rufer, 154 Wn.2d at 540.

       Under the General Rules, a court record may be sealed if a court "enters written

findings that the specific sealing or redaction is justified by identified compelling

privacy or safety concerns that outweigh the public interest in access to the court



                                              6
Hundtofle v. Encarnacion
88036-1


record." GR 15(c)(2). "Agreement of the parties alone does not constitute a sufficient

basis for the sealing or redaction of court records." !d. But GR 15 is not, by itself,

sufficient-the rule must be harmonized with article I, section 10 of our constitution.

State v. Waldon, 148 Wn. App. 952, 966-67, 202 P.3d 325 (2009). Thus, a court must

analyze a motion to redact using both GR 15 and the five-step framework for

evaluating a closure outlined in Seattle Times Co. v. Ishikawa, 97 Wn.2d 30, 37-39,

640 P.2d 716 (1982). Waldon, 148 Wn. App. at 967.

       First, the party seeking to seal court records "must make some showing of the

need therefor." Ishikawa, 97 Wn.2d at 37. The party "should state the interests or

rights which give rise to that need as specifically as possible without endangering

those interests." !d. If the sealing is meant to protect a right other than the right to a

fair trial, the proponent must show a "'serious and imminent threat to some other

important interest.'" !d.

       Second,'" [a]nyone present when the closure [and/or sealing] motion is made

must be given an opportunity to object."' !d. at 38 (second alteration in original)

(quoting Federated Publ'ns, Inc. v. Kurtz, 94 Wn.2d, 51, 62, 615 P.2d 440 (1980)).

Third, the court and the parties must "analyze whether the requested method for

curtailing access would be both the least restrictive means available and effective in

protecting the interests threatened." !d. Fourth, '"[t]he court must weigh the

competing interests of the [party seeking the redaction] and the public'," and it must



                                             7
Hundto,fte v. Encarnacion
88036-1


consider alternative methods to protect the interest. I d. (quoting Kurtz, 94 Wn.2d at

64). It must articulate its consideration in specific findings and conclusions. Id.

Finally, the order must be no broader than necessary to protect the interest. Id. at 39.

"If the order involves sealing of records, it shall apply for a specific time period with a

burden on the proponent to come before the court at a time specified to justify

continued sealing." I d. A court must use the Ishikawa steps and evaluate a motion to

seal or redact court records on a case-by-case basis. Rufer, 154 Wn.2d at 549-50.

   4. The Trial Court Erred when It Ordered Redaction in This Case

       In this case, the trial court abused its discretion because it applied an improper

legal standard and because its findings are not supported in the record. The interest at

stake-when properly articulated-is not as compelling as the one evaluated by the

trial court, and Encarnacion and Farias have not shown a serious and imminent threat

to their interest. The court erred in concluding that their interest outweighed the

public's interest in the open administration of justice. Keeping court records open is a

vital constitutional safeguard. While we do not overlook the hardships that the

petitioners and other renters in similar circumstances face, we must fulfill our

independent obligation to protect the open administration of justice.

       The privacy interest at stake in this case is not so compelling as to warrant

redaction. The petitioners and the trial court broadly articulated the privacy interest as

the "need to obtain rental housing for [Encarnacion and Farias] and their three young



                                             8
Hundtofle v. Encarnacion
88036-1


children." CP at 729-30. But the interests and rights justifying redaction must be

articulated "as specifically as possible." Ishikawa, 97 Wn.2d at 37. Here, the

petitioners found rental housing for their family, but they would prefer housing closer

to Burien. Encarnacion and Farias worry that their commute is too long and that their
                .
new property may face foreclosure. Because one property in Burien rejected them

based on the court records, they fear that they will be unable to obtain future housing

in their preferred location. Thus, the more specific articulation of their interest is the

interest in finding future rental housing in a desired location. This is not as

compelling of an interest as the one articulated by the trial court. Without more, it is

not enough to override the constitutional presumption of openness.

       Because we articulate the proper interest at stake in this case, the dissent

accuses us of "rebalanc[ing] the facts from our ivory tower" and improperly applying

the abuse of discretion standard of review. Dissent at 4-5. The dissent

mischaracterizes our analysis for the sake of rhetoric. A trial court abuses its

discretion when it applies an incorrect legal standard, and here the trial court did just

that when it articulated the interest at stake. Rather than define the interest "as

specifically as possible," as Ishikawa commands, 97 Wn.2d at 37, the trial court chose

to articulate the need for housing very broadly. This is not a rebalancing of the facts,

but rather a faithful application of the proper legal standard.




                                             9
Hundtofte v. Encarnacion
88036-1


       Encarnacion and Farias have also failed to show a serious and imminent threat

to their interest. We agree that housing is a very important interest, and we agree with

the trial court that landlords sometimes deny rental housing to prospective tenants

who were named in unlawful detainers. 2 But Encarnacion and Farias must still show

a serious and imminent threat to their interest. I d. They have not made that showing

for two reasons. First, there is no evidence of an imminent rejection based on the

unlawful detainer action. Encarnacion and Farias do not have any applications

pending-they merely cite one past rejection based on the action and speculate about

their future inability to find a suitable home. The threat of rejection is not imminent.

Second, in future applications, Encarnacion and Farias can explain that the unlawful

detainer was wrongfully filed and can provide a favorable reference from their

previous landlords. Again, the record shows only one failed attempt to secure

housing. While one property turned them away without considering their defense or

checking their reference, it does not follow that every property will. Importantly, they

found housing elsewhere-apparently on their second attempt-thus, it is not

impossible for them to obtain housing. Pure speculation about the future inability to

obtain housing in a desired location is not a serious and imminent threat to a

compelling interest.


2Despite our conclusions in this case, we recognize the problems innocent renters face
when they are named as defendants to unlawful detainer actions. We note that petitioners
and amici could seek a statutory remedy for similarly situated renters.

                                            10
Hundtofte v. Encarnacion
88036-1


       Here too, the dissent mischaracterizes our review. As stated above, a trial court

abuses its discretion if its conclusions are not supported in the record. The record in

this case does not reflect a serious and imminent threat to Encarnacion and Farias'

housing interest. Rather, it shows one attempt to secure rental housing at a preferred

location. The trial court and the dissent mistakenly assume that this one rejection is

indicative of the entire rental market in Washington, when there is no such evidence

in the record. The record indicates only that at least one landlord has a blanket policy

of not renting to tenants who have been named in unlawful detainer actions. The only

other evidence Encarnacion and Farias presented regarding their inability to secure

housing were their own declarations regarding their general fears about being named

in the SCOMIS records. CP at 43 (Decl. of Encarnacion) ("I do not believe that

anyone else will rent to us without [sic] the court record appearing as if we were

evicted from our apartment."); CP at 95 (Decl. of Farias) ("We thought that no one

else would rent to us when they saw the case that was filed against us."). But the

record also shows that Encarnacion and Farias were able to find housing on their

second attempt, despite the SCOMIS records. The trial court abused its discretion

when it made the unsupported finding of a serious and imminent threat to their

interest.

       The trial court also erred when it found that the petitioners' interest in this case

outweighed the public's interest in the open administration of justice. Our open courts



                                             11
Hundtofte v. Encarnacion
88036-1


jurisprudence has always stressed the importance of transparency and access to court

records. That is why we generally place the burden on the party who moves to seal

court records and why a court may order a sealing only in the most unusual of

circumstances. Rufer, 154 Wn.2d at 540; D.F.F., 172 Wn.2d at 41. These are not the

most unusual of circumstances. The parties settled their dispute, as do many other

parties in unlawful detainer actions. Property owners in this state have an interest in

being able to discover unlawful detainer actions that settle, and the public has a

general interest in the open administration of justice. Altering the indices to obscure

the fact that an action was filed will not help to "foster the public's understanding and

trust in our judicial system." Dreiling, 151 Wn.2d at 903. We must ensure that

justice is administered openly. The trial court erred when it found that the interest

asserted in this case outweighed the public's interest in openness.

                                    CONCLUSION

       The open administration of justice is a vital constitutional safeguard that may

not be overridden to seal or redact court records except in the most unusual of

circumstances. The circumstances of this case do not warrant redaction of the

SCOMIS indices. The petitioners have not shown a serious and imminent threat to a

compelling interest, and the interest at stake does not outweigh the public's interest in

the open administration of justice. We affirm the Court of Appeals.




                                            12
Hundtofte v. Encarnacion
88036-1




WE CONCUR:




                           13
Hundtofte, et a!. v. Encarnacion, et a!.




                                           No. 88036-1


         MADSEN, C.J. (concurring)-Under the plain language ofGR 15, the trial court

erred in ordering the King Superior Court Clerk to replace the names of Ignacio

Encarnacion and Norma Karla Farias with their initials in the SCOMIS (Superior Court

Management Information System) index. Because GR 15 resolves this case, the lead

opinion's analysis of the lshikawa 1 factors is unnecessary.

         Essentially, Encarnacion and Farias want to change a court record so that their

status as parties in an unlawful detainer action cannot be discovered by potential

landlords. But, altering the existing record in this way makes their involvement in the

court proceeding virtually undiscoverable by anyone for any purpose. This result is

contrary to the meaning and purpose of GR 15. GR 15 establishes a uniform procedure

for the destruction, sealing, and redaction of all court records, but nothing in the rule

permits a court to change court records as the trial court did here.

         I concur in the result reached by the lead opinion.

                                            Discussion

         A. Standard of review

         Interpretation of court rules is reviewed de novo. State v. McEnroe, 174 Wn.2d

795, 800, 279 P.3d 861 (2012). The same principles that apply to determine the meaning

1
    Seattle Times Co. v. Ishikawa, 97 Wn.2d 30, 640 P.2d 716 (1982).
No. 88036-1
Madsen, C.J. (concurring)


of statutes apply to determine the meaning of court rules. !d. The goal is to effectuate

the intent of the drafters. To this end, when a plain meaning can be determined a court

will give effect to the plain meaning as the expression of the drafters' intent. State v.

Chhom, 162 Wn.2d 451, 458, 173 P.3d 234 (2007). "Plain meaning is discerned from

reading the rule as a whole, harmonizing its provisions, and using related rules to help

identify the legislative intent embodied in the rule." Id. (citing State v. Williams, 158

Wn.2d 904, 908, 148 P.3d 993 (2006)).

       A trial court's decision to seal or unseal a court record is reviewed for abuse of

discretion. Rufer v. Abbott Labs., 154 Wn.2d 530, 540, 114 P.3d 1182 (2005). The trial

court's ruling that allowed redaction is subject to this abuse of discretion standard.

Generally, when a trial court applies the wrong legal standard an abuse of discretion will

necessarily be found and the case remanded for the trial court to apply the correct

standard. !d. (where the trial court based its decision on an improper rule, we will

remand to the trial court to apply the correct rule). To determine whether the legal

standard applied by the trial court is the correct legal standard involves a question of law

that is reviewed de novo. See Dreiling v. Jain, 151 Wn.2d 900, 908, 93 P.3d 861 (2004).

       B. General Rule 15 does not permit substitution of initials for parties'
          names in the court index

       In 2006, GR 15 was substantially revised in the wake of our decision in Rufer to

include detailed procedural as well as substantive provisions governing destruction,

sealing, or redaction of a court record. See 2 KARL B. TEGLAND, WASHINGTON

PRACTICE: RULES PRACTICE GR 15 author's cmts. at 54-56 (7th ed. Supp. 2013).

                                               2
No. 88036-1
Madsen, C.J. (concurring)


       The electronic records index at issue here is a court record under GR 15(b)(2) and

GR 3l(c)(4). However, the purported "redaction" of names from the index is not an

action authorized under GR 15. "Redaction" is defined as "to protect from examination

by the public and unauthorized court personnel a portion or portions [of] a specified court

record." GR 15(b)(5). Under GR 15(b)(4), a motion or order to delete, purge, remove,

excise, erase, or redact shall be treated as a motion or order to seal. An order to replace

the names of the parties with initials is a change to the record-not a redaction as defined

in the rule. Accordingly, the trial court's ruling is not authorized by GR IS's provisions

governing redaction.

       Moreover, an order to redact a record is less restrictive than an order to seal a

court record. Yet, even when a court orders a record sealed, the parties' names must be

preserved on the docket and made available to the public. The obvious purpose of the

rule is to permit orders that protect a court record's content from examination and not to

protect the identity of the parties, unless otherwise permitted by statute. For example,

GR 15(c)(4) provides:

       When the clerk receives a court order to seal the entire court file, the clerk
       shall seal the court file and secure it from public access. All court records
       filed thereafter shall also be sealed unless otherwise ordered. The existence
       of a court file sealed in its entirety, unless protected by statute, is available
       for viewing by the public on court indices. The information on the court
       indices is limited to the case number, names of the parties, the notation
       "case sealed," the case type and cause of action in civil cases and the cause
        of action or charge in criminal cases, except where the conviction in a
        criminal case has been vacated, section (d) shall apply. The order to seal
        and written findings supporting the order to seal shall also remain
        accessible to the public, unless protected by statute.



                                               3
No. 88036-1
Madsen, C.J. (concurring)


GR 15(c)(4) (emphasis added).

       GR 15 also carries forward the important procedural significance of court dockets

that identify parties by complete names. GR 15(c)(5)(A) and (C) provide that when a

       [court] clerk receives a court order to seal specified court records the clerk
       shall:
              ... On the docket, preserve the docket code, document title,
       document or subdocument number and date of the original court records;
               [and] [f]ile the order to seal and the written findings supporting the
       order to seal. Both shall be accessible to the public.

(Emphasis added.) A "docket" is "[a] formal record in which a judge or court clerk

briefly notes all the proceedings and filings in a court case." BLACK'S LAw DICTIONARY

552 (9th ed. 2009). The docket serves as a table of contents and map of the proceedings

for courts, lawyers, and the public to locate court records. Because the docket is an

important means to effectuate open administration of justice, a reliable docket sheet

serves the fairness and appearance of fairness required under our constitution.

       The importance of the docket was apparent in Washington's territorial days, when

session laws from the first legislative assembly in 1854 required clerks to keep an

execution docket as a public record. LAws OF 1855 § 234, at 173. The law expressly

provided, in relevant part, "the clerk shall enter in said execution docket a statement of

each final judgment, rendered at such term, containing (1st) the names, at length, of all

the parties; (2d) the date of the judgment and against whom rendered." Id. § 235, at 174

(emphasis added).




                                               4
No. 88036-1
Madsen, C.J. (concurring)


       The requirement that parties' names "at length" be recorded shows early intent

that parties' full names be accessible and not just their initials. Today, GR 15 continues

to make the parties' complete names publicly accessible. If a docket or court index is

changed as the trial court allowed here, it becomes undiscoverable by the public. This is

clearly inconsistent with Washington's historical treatment of a docket and the meaning

ofGR 15.

       Use of complete names in dockets has been important in contexts other than

indices. For example, where a court file has been destroyed in a criminal case, a docket

sheet may substitute for a judgment and sentence because the docket bears a "'minimum

indicia ofreliability.'" State v. Mendoza, 139 Wn. App. 693, 710-11, 162 P.3d 439

(2007) (internal quotation marks omitted) (quoting State v. Blunt, 118 Wn. App. 1, 8, 71

P.3d 657 (2003)), aff'd, 165 Wn.2d 913, 205 P.3d 113 (2009). It is highly unlikely that

an entry with only the parties' initials would bear such indicia of reliability, even if the

entry could be found in the first place.

       In short, GR 15 preserves a long-established principle that the complete names of

parties are to be listed with the actions to which they are parties.

       There are exceptions, but these exceptions are carefully delimited. For example,

in cases of sexual assault and child victims, the court shall not disclose the child's

identity to the public or in any court proceeding or court record. RCW 10.52.100. Courts

have used pseudonyms or initials to protect the identity of a child victim pursuant to RAP

3 .4. See Marcum v. Dep 't of Soc. & Health Servs., 172 Wn. App. 546, 550, 290 P.3d



                                               5
No. 88036-1
Madsen, C .I. (concurring)


1045 (2012) (use of pseudonym to protect the identity of abused and neglected child); see

also RCW 13.34.115 (the court may close a hearing when it is in the best interest ofthe

child).

          Washington law recognizes several other areas in which the public has no right of

access. Records of juvenile justice or care agencies are deemed confidential at the

juvenile court level pursuant to RCW 13.50.100 (including juvenile nonoffender, juvenile

dependency, truancy, at-risk youth, child in need of services, termination of parental

rights, and developmental disability placement records). GR 22(c)(2). Other examples

include adoption records, mental illness commitment records, alcohol and drug treatment

commitment records, paternity records (except final orders), and confidential name

change records.

          But here there is no statutory authorization for Encarnacion and Farias to protect

their identities, as parties to a court proceeding, from the public on the alleged ground

that they have suffered discrimination because of a wrongful unlawful detainer action.

The trial court's ruling is contrary to the plain meaning of GR 15 because it allows a

change to court records under a theory of redaction that is not permitted even under the

more restrictive sealing provisions of GR 15. The language in the court rule is

mandatory, not permissive. This case is controlled by the procedural provisions in GR

15.

          The trial court misapplied GR 15 when it ruled that a court record, specifically the

court's electronic records index, could be "redacted" by substituting the initials of parties



                                                6
No. 88036-1
Madsen, C.I. (concurring)


to an unlawful detainer action for their complete names. Because the trial court

misinterpreted and misapplied the law, the court abused its discretion. While remand is

the usual course when the trial court misapplies the law, here, as a matter of law, the

motion to "redact" must be denied. GR 15 bars changing a court record to reflect the

parties' initials rather than their complete names as parties to the action.

       Finally, rather than deciding this case on the basis of GR 15, the lead opinion

decides that the rule is not sufficient by itself and it must be harmonized with article I,

section 10 of the Washington State Constitution. Unfortunately, the majority does not

adequately consider the procedural provisions in GR 15 that resolve this case. GR 15 sets

forth clear procedural requirements expressed in mandatory language that the court must

follow. The court cannot offer relief where the rule does not permit it.

                                         Conclusion

       Because a change to the court record here is not permitted under GR 15, it is

unnecessary to apply the Ishikawa balancing test to determine whether the action may be

permitted under Ishikawa. The court should hold that the trial court erred in ordering the

King County Superior Court clerk to replace Encarnacion's and Farias's names with their

initials in the SCOMIS index because this action is not permitted by GR 15.

       I concur in the result.




                                               7
No. 88036-1
Madsen, C.J. (concurring)




                            8
Hundtofle v. Encarnacion, No. 88036-1 (Gonzalez, J., dissenting)




                                        No. 88036-1

       GONZALEZ, J. (dissenting)-Ignacio Encarnacion and Norma Karla Farias did

nothing to warrant eviction. They had a valid lease, were current on rent, and did not

engage in any conduct proscribed by their rental agreement. Despite all this, an

unlawful detainer action was filed against them. Even though they negotiated a

favorable settlement, they had, and probably will have in the future, substantial

difficulties in finding housing. Because of these difficulties, they have found

themselves in an unsuitable and unstable living situation. To the justices of the lead

opinion, the public's interest in having access to Encarnacion's and Farias's full

names in the case caption of the court record-which should never have existed in the

first place-outweighs the family's interest in having access to suitable, stable

housing. In reaching this conclusion, the lead opinion has ignored the careful findings

of the trial court judge, overstepped the bounds of our abuse of discretion review, and

minimized the reality of the housing situation facing Encarnacion, Farias, and their

three children. Not only do I disagree with the resolution of the merits of this case,

but I am also unconvinced that the King County Department of Judicial

                                               1
Hundtojte v. Encarnacion, No. 88036-1 (Gonzalez, J., dissenting)


Administration (Clerk), the entity that appeared before us, has standing to appeal the

trial court's order. I find it particularly troubling that the lead opinion has provided no

justification for allowing the Clerk, neither a party nor an intervenor in the case, to

maintain the appeal. For these reasons, I respectfully dissent.

A. Standing

       "Only an aggrieved party may seek review by the appellate court." 1 RAP 3.1.

Even if we overlook the fact that the Clerk did not formally intervene in this case at

the trial stage, the lead opinion fails to establish the Clerk, the entity that challenged

the trial court's order, was an aggrieved party for purposes of appellate standing.

Here, the Clerk does not have a sufficiently substantial right in dispute and has not

suffered sufficient injury to satisfy this standing requirement. 2 The trial court's order

does not deny an individual or property right to the Clerk, nor does it impose a burden




1
 An "aggrieved party" is "one whose personal rights or pecuniary interests have been affected."
State v. Taylor, 150 Wn.2d 599,603,80 P.3d 605 (2003) (citing State ex rel. Simeon v. Superior
Court, 20 Wn.2d 88, 90, 145 P.2d 1017 (1944)). In a case predating the RAP, we observed

       "no one can appeal to an appellate court unless he has a substantial interest in the subject
       matter of that which is before the court and is aggrieved or prejudiced by the judgment or
       order of the court. Some personal right or pecuniary interest must be affected. The mere
       fact that one may be hurt in his feelings, or be disappointed over a certain result, or feels
       that he has been imposed upon, or may feel that ulterior motives have prompted those
       who instituted proceedings that may have brought about the order of the court of which
       he complains does not entitle him to appeal. He must be aggrieved in a legal sense."

Sheets v. Benevolent & Protective Order of Keglers, 34 Wn.2d 851, 855,210 P.2d 690 (1949)
(internal quotation marks omitted) (quoting Simeon, 20 Wn.2d at 90).
2
  The Clerk argues that standing is satisfied because the trial court's order imposes a burden or
obligation on the Clerk to comply with an illegal task. This, however, is not commensurate with
the purported injury in this case-whether the public will be deprived access to court records.
                                                 2
Hundtofle v. Encarnacion, No. 88036-1 (Gonzalez, J., dissenting)


or obligation that would justify standing. Though the Clerk has a duty to maintain the

public record, at best, the scope of this duty extends to the Clerk's procedural role

under GR 15. No such procedural questions are at issue here. Indeed, the lead

opinion resolves the case on the basis of the test established in Seattle Times Co. v.

Ishikawa, 97 Wn.2d 30, 37-39, 640 P.2d 716 (1982), which balances the interest of a

party seeking to seal a record against the interest of the public in maintaining the open

administration ofjustice. 3 This goes well beyond the Clerk's interest and role as the

custodian of public records. Permitting the Clerk to have standing on this appeal

without interrogating the issue sets a bad precedent and undermines the purpose of

RAP 3.1.

B. Abuse of Discretion Analysis

       The lead opinion correctly recites that we review the issuance of a redaction

order for abuse of discretion. But, the lead opinion fails to faithfully apply this

appropriate standard of review. "Abuse of discretion occurs only when a trial court's

decision is 'manifestly unreasonable, or exercised on untenable grounds, or for




3
  The Clerk stresses that it "does not oppose Encarnacion's [and Farias's] motion on Ishikawa-
related grounds," and it is "disinclined to speak on behalf of either the general public or
Encarnacion and Farias as to the balancing of their competing interests." Suppl. Br. of King
County Dep't of Judicial Admin. at 4. The Clerk claims a substantial right in its duty to maintain
the public record and contends the trial court's order forces it to engage in actions not allowed
under GR 15. !d. at 4-5. Yet, the lead opinion's resolution of this case rests primarily on its
discussion of the trial court's application of Ishikawa factors. See lead opinion at 8-9. It is safe
to say then, that the lead opinion views the interest in dispute, and the injury at issue, as one that
affects the public's open access to the administration of justice. The Clerk is not the proper party
to vindicate this right.
                                                  3
Hundtojie v. Encarnacion, No. 88036-1 (Gonzalez, J., dissenting)


untenable reasons.'" Moeller v. Farmers Ins. Co. of Wash., 173 Wn.2d 264, 278, 267

P.3d 998 (2011) (internal quotation marks omitted) (quoting Mayer v. Sto Indus., Inc.,

156 Wn.2d 677,684, 132 P.3d 115 (2006)). "A discretionary decision rests on

'untenable grounds' or is based on 'untenable reasons' if the trial court relies on

unsupported facts or applies the wrong legal standard; the court's decision is

'manifestly unreasonable' if 'the court, despite applying the correct legal standard to

the supported facts, adopts a view that no reasonable person would take."' Mayer, 156

Wn.2d at 684 (internal quotation marks omitted) (quoting State v. Rohrich, 149 Wn.2d

647, 654, 71 P.3d 638 (2003)). Instead of applying these standards, the justices of the

lead opinion weigh the evidence and substitute their own judgment for that of the trial

court. This is not abuse of discretion review. At best, the lead opinion engages the

record de novo.

       The lead opinion finds that "[i]n this case, the trial court abused its discretion

because it applied an improper legal standard and because its findings are not

supported in the record." Lead opinion at 8. But, to stay within the confines of abuse

of discretion review, the supposed error in application must have either (1) been based

on unsupported facts or (2) adopted a view that no reasonable person would take. The

facts on which the trial judge relied were well supported by numerous declarations

and ample testimony. The view taken by the trial court was entirely reasonable given

these supported facts.



                                               4
Hundtojie v. Encarnacion, No. 88036-1 (Gonzalez, J., dissenting)


       Simply put, the justices of the lead opinion would have preferred the lower

court to interpret and weigh the facts differently and reach a different factual

conclusion. In other words, the lead opinion has rebalanced the facts from our ivory

tower to find the burden of redaction for a Clerk without standing is more compelling

than the prospect ofhomelessness for a family with small children. Not only is this

position callous but also, to get there, the lead opinion goes well beyond abuse of

discretion review.

       The lead opinion states that "[t]he privacy interest at stake in this case is not so

compelling as to warrant redaction." Lead opinion at 8. Specifically, the lead opinion

finds that the "trial court broadly articulated the privacy interest as the 'need to obtain

rental housing for [Encarnacion and Farias] and their three young children"' when it

should have been articulated as "the interest in finding future rental housing in a

desired location." !d. at 8-9 (alteration in original) (quoting Clerk's Papers (CP) at

729-30). This is an impermissible reconsideration of the facts. Apparently, the

justices of the lead opinion do not find the supporting declaration, which established

that Encarnacion and Farias could not find housing and reasonably feared

homelessness because of an errant eviction record, sufficiently persuasive. It is not,

however, this court's role to do that.

       It is worrisome that the justices of the lead opinion have, without the benefit of

testimony or other attributes of trial, substituted their own interpretation of the facts

and judgment of the evidence for those of the trial judge. Abuse of discretion is a

                                               5
Hundtofie v. Encarnacion, No. 88036-1 (Gonzalez, J., dissenting)


deferential standard of review. Without demonstrating that the trial court relied on

unsupported facts or adopted a view that no reasonable person would take-which the

lead opinion has failed to do-we must accept the lower court's factual conclusions.

C. Ishikawa Analysis

       The right embodied in article I, section 10 of the Washington Constitution-

that justice be administered openly-is not absolute. Dreiling v. Jain, 151 Wn.2d

900, 909, 93 P.3d 861 (2004). "[W]hile we presume court records will be made open

and available for public inspection, court records may be sealed 'to protect other

significant and fundamental rights."' Rufer v. Abbott Labs., 154 Wn.2d 530, 540, 114

P .3d 1182 (2005) (quoting Dreiling, 151 Wn.2d at 909). "To balance the

constitutional requirement of the open administration of justice against potentially

conflicting rights, we directed courts to apply the five Ishikawa factors." 4 !d. at 544

(citing Dreiling, 151 Wn.2d at 908, 913).

       Here, the lower court properly applied the Ishikawa factors. Encarnacion and

Farias have shown the need for redaction as a result of a compelling interest in

securing housing for themselves and their young children. The trial judge allowed

objection by present parties. The trial judge analyzed the proposed redaction to

ensure that it was both the least restrictive means available and effective in protecting

the interests at stake. The trial judge weighed the interests of Encarnacion and Farias




4
 See lead opinion at 7.
                                               6
Hundtofte v. Encarnacion, No.   88036~1   (Gonzalez, J., dissenting)


and their children against those of the public. And finally, the trial judge ensured that

the order applied for a limited and specific time period that is justified by the private

interest. All of the Ishikawa factors were faithfully considered.

       Even if it were appropriate for us to reevaluate the careful factual findings

made by the trial court, the lead opinion misstates and misapplies the standard that

Encarnacion and Farias must meet to prevail. The lead opinion finds that an

exception to the presumption of openness "is appropriate only in the most unusual of

circumstances." Lead opinion at 6 (citing In re Det. ofD.F.F., 172 Wn.2d 37, 41,256

P.3d 357 (2011)). And, in conclusion, the lead opinion proclaims that "[t]hese are not

the most unusual of circumstances." Lead opinion at 10. This is not the controlling

standard.

       Though the D. F. F. lead opinion does use the "most unusual circumstances"

language, 172 Wn.2d at 41, that opinion only received four signatures and does not

articulate our established legal standard. No other case applying the Ishikawa factors

requires litigants to make such a stringent showing. Indeed, in Rufer, we established

that '"documents may not be kept from public view without some overriding interest

requiring secrecy."' 154 Wn.2d at 542 (internal quotation marks omitted) (quoting

Dreiling, 151 Wn.2d at 91 0). Requiring some overriding interest from a party seeking

to redact a public record is not requiring the "most unusual of circumstances."

Overriding interest here means the private interest outweighs the competing interest of



                                                  7
Hundtofle v. Encarnacion, No. 88036-1 (Gonzalez, J., dissenting)


public access to the redacted information. The majority fails to articulate and apply

the proper standard.

       When the correct law is applied to established facts, Encarnacion and Farias

have demonstrated the existence of an overriding interest. Having access to

acceptable housing is not just a compelling interest on its own, but, practically

speaking, it is also necessary to secure other fundamental rights and interests. Access

to employment, education, voting, health care, and most other public and private

interests is greatly diminished, if not eliminated, when stable, suitable housing is

unavailable.

       For Encarnacion and Farias, this interest was threatened by the existence of the

public record. The trial court weighed the evidence presented and found that "Mr.

Encarnacion and Ms. Farias have already attempted to obtain rental housing and were

denied by reason of this [unlawful detainer] action having been filed against them, and

[that they] have good reason to expect that other rental applications will also be

rejected so long as the record of this unlawful detainer suit remains available through

SCOMIS [Superior Court Management Information System]." CP at 730. Further,

the trial judge established that "Mr. Encarnacion and Ms. Farias currently live in a

home that is not suitable for their needs and is facing a bank foreclosure, and [they]

have a good faith expectation that they will need to change residences in the near

future." Id. To the trial court, "this is a compelling circumstance that requires sealing




                                               8
Hundtofte v. Encarnacion, No. 88036-1 (Gonzalez, J., dissenting)


or redaction." Id. (citing GR 15(c)(2)(F)). My colleagues who signed the lead

opinion believe that no reasonable person would so conclude. They are wrong.

       It is the majority's reasoning that fails. The majority found that because

"Encarnacion and Farias do not have any [rental] applications pending," they have

failed to "show a serious and imminent threat to their interest.'' Lead opinion at 9.

The lead opinion adds that "they found housing elsewhere ... thus, it is not

impossible for them to obtain housing." Lead opinion at 10. The implication ofthis

sentiment is perhaps even more alarming than the blatant disregard of our limits under

abuse of discretion review. If an unsuitable and unstable housing situation and a prior

rejection of a housing application as a result of the SCOMIS record is insufficient to

establish their compelling interest in housing, it seems that Encarnacion and Farias

could satisfy the justices of the lead opinion only if they and their children were, in

fact, homeless. And while the lead opinion finds that "[p]ure speculation about the

future inability to obtain housing in a desired location is not a serious and imminent

threat to a compelling interest," lead opinion at 10, it has, without any evidence or

factual basis, suggested that the threat of future rejection is not imminent because

"Encarnacion and Farias can explain that the unlawful detainer was wrongfully filed

and can provide a favorable reference from their previous landlords," id. Not only

does the record contradict both of these assertions and establish Encarnacion and

Farias's compelling interest in suitable, stable housing, but the lead opinion also

overstates the public's interest in having access to these court records.

                                               9
Hundto.fie v. Encarnacion, No. 88036-1 (Gonzalez, J., dissenting)


       The lead opinion is correct that the public has an interest in the open

administration of justice and that "[ o]ur open courts jurisprudence has always stressed

the importance of transparency and access to court records." Lead opinion at 11-12.

But, this right is not absolute. And so the trial court could reasonably conclude that

the public's interest is not diminished by the redaction of Encarnacion's and Farias's

full names from the case caption because doing so "will not materially impair

members of the public from utilizing the records of this action for ... public purposes,

such as evaluating the Court's performance or conducting financial audits on court

records, particularly as the Defendants' names will remain on other court documents

within the case file." CP at 730-31. After all, it is important to remember just how

measured and narrowly tailored the ordered redaction is here. The redaction concerns

only the case name and lasts no longer than necessary to prevent harm to Encarnacion

and Farias's interest.

       Finally, that "[p]roperty owners in this state have an interest in being able to

discover unlawful detainer actions that settle," lead opinion at 12, is not

commensurate with the public's interest guaranteed by article I, section 10. We need

not balance the private business interests of landlords against the privacy interest of

Encarnacion and Farias as part of the Ishikawa analysis. But, even if we did, the

privacy interest prevails.

        Though I respect the lead opinion's desire to protect the public's interest in the

open administration of justice, the level of review and reasoning applied by the lead

                                               10
Hundto.fte v. Encarnacion, No. 88036-1 (Gonzalez, J., dissenting)


opinion threatens to make the command contained in article I, section ·1 0 absolute at

the expense of compelling private interests. This is not a wise direction to take settled

law. Because we must give the trial court due deference and because Encarnacion and

Farias's interest in suitable, stable housing far outweighs the public's interest in

immediately accessing a record that should have never·been created, I respectfully

dissent.




                                                11
Hundtofte v. Encarnacion, No. 88036-1 (Gonzalez, J., dissenting)




                                               12
Hundto.fte, et al. v. Encarnacion, et al.




                                      No. 88036-1




       STEPHENS, J. (concurring in dissent)-This case presents valid, competing

concerns. The public has an interest in open court proceedings and records. Ignacio

Encarnacion and Norma Karla Farias have an interest in obtaining housing without

having their status as defendants in a dismissed unlawful detainer action used against

them. While most of the attention in this case has focused on comparing these

concerns, of equal concern to me is whether we should entertain the merits of an

"appeal" brought by a court clerk who disagrees with a judge's order under GR 15.

By quickly stepping over this issue to address the merits of the action taken by the

trial court, I believe we set a dangerous precedent. I would dismiss this appeal on

the ground that the court clerk lacks standing to appeal and concur in that portion of

Justice Gonzalez's dissent.

       I recognize court clerks carry out important functions under GR 15, but those

functions should not be construed in a way that puts the clerk's office in an

adversarial relationship with the court issuing an order to seal or redact court records.
Hundtofte, et al. v. Encarnacion, et al., 88036-1 (Stephens, J. Concurrence in Dissent)




Allowing the clerk to "appeal" the judge's order on the ground that the order is

unlawful is unprecedented. At a minimum, as Justice Gonzalez's dissent points out,

the clerk is not an aggrieved party under RAP 3 .1 and therefore lacks standing to

appeal. Dissent at 2-3. More critically, the clerk serves as part of the court when

acting in response to a judge's order. The mere fact that GR 15 speaks to steps the

clerk must take when the judge issues an order does not provide an opening to appeal

an order the clerk believes is contrary to the rule or, more generally, is unlawful. I

am concerned that recognizing the ability of a clerk to appeal in this instance will

only invite further questions of other instances in which a clerk may feel obligated

to challenge a judge's order on the ground that it contravenes not merely a court rule,

but a statute or constitutional provision.

       While it is possible to conceive of a situation in which a clerk, as a member

of the public, might seek to intervene in a case to raise the public interest in open

courts and records under article I, section 10 of the Washington State Constitution,

that is not posture of this case. See Yakima County v. Yakima Herald-Republic, 170

Wn.2d 775, 246 P.3d 768 (2011) (recognizing possibility of limited intervention of

newspaper in criminal case in which both parties sought closure of court records).

And, as the dissent notes, the clerk here disavows any reliance on Seattle Times Co.

v. Ishikawa, 97 Wn.2d 30, 35, 640 P.2d 716 (1982), in which a nonparty newspaper

filed a separate action against the trial judge. Dissent at 3 n.3. Thus, there is simply

no proper party bringing this appeal. I do not deny that the questions raised in this




                                             -2-
Hundtofte, et al. v. Encarnacion, et al., 88036-1 (Stephens, J. Concurrence in Dissent)




case are interesting and important, but this fact merely tests our commitment to long-

standing justiciability requirements; I would hold firm.




                                            -3-
Hundtofte, et al. v. Encarnacion, et al., 88036-1 (Stephens, J. Concurrence in Dissent)




                                            -4-